El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En la carretera de Yanco a Mayagüez se volcó nn automó-vil, resultando muerto Arturo Rubio Cnebas. Alegaron los demandantes que eran los padres y herederos del referido *611Arturo Rubio Cuebas y que la muerte de su hijo se debió a la negligencia de la demandada, la "Garage Mayagüez, Inc.,” o de su chauffeur Julio Camacho; que la demandada es una corporación que arrienda o alquila automóviles, y que el contrato particular celebrado en este caso consistía en conducir a Rubio Cuebas y a otros de Mayagüez a San Juan, saliendo el sábado día 7 de diciembre, 1912, y regre-' sánelo a Mayagüez antes de la noche del domingo 8 de diciem-bre, 1912.
Varios fueron los actos de negligencia que en la demanda se imputaron a la demandada. Establecida la contienda liti-giosa, se celebró el juicio del caso y la corte, a moción de la demandada, dictó sentencia sobreseyendo el caso (non-suit), siendo esta acción tomada por la corte el principal error que ha sido alegado en esta apelación.
Una de las teorías de negligencia en que más han insis-tido los demandantes, fué el haber sido negligente la corpo-ración demandada al elegir su chauffeur, Julio Camacho, quien, según se alega, era un joven sin experiencia suficiente. Los demandantes no solamente no probaron esta alegación, sino que por el contrario sus mismos testigos acreditan que el referido chauffeur era un conductor cuidadoso como otro cualquiera, y que manejaba la máquina tan bien como podía esperarse y a satisfacción de los mismos.
En la demanda se insistía algo en el hecho de haber de-jado la demandada de poner, de regreso a sus pasajeros en Mayagüez en la fecha ofrecida, pero, como fácilmente es de imaginarse, esta falta no tenía en absoluto ninguna relación legal con el hecho de tener lugar, el accidente.
Se alegó que existían varios defectos en la máquina, pero no se probó la existencia de ninguno de ellos. De igual modo fracasó la prueba en cuanto a la debilidad física de dicho chauffeur como se alega en la demanda. Por el contrario, la debilidad temporal de dicho chauffeur se debió a las con-diciones especiales en que se emprendió y llevó a cabo el viaje por los pasajeros mismos. Con muy cortos ratos de *612descanso, estuvo el chauffeur sin descansar desde la fecha en que salió de Mayagüez hasta que ocurrió el accidente, o sea unas veintiocho horas después.
Otro fundamento de negligencia es el desconocimiento del camino que se atribuye al chauffeur. Este desconoci-miento no se probó aparte de que tampoco se ha demostrado que tuviera alguna relación con la causa del accidente, y ade-más quedó establecido por la prueba que el chauffeur salió de Tauco de mala gana y contra su gusto, por la noche a instancia y exigencia especial de Arturo Rubio Cuebas, o sea la persona que luego fué muerta. En resumen, ninguno de los actos constitutivos de negligencia alegados en la demanda quedó establecido por la prueba.
Los apelantes ante este tribunal, sin demostrar que la teoría sustentada por ellos en la corte inferior era semejante, han tratado de invocar la doctrina de res ipsa loquitur, en la suposición que hacen en esta corte de que la demandada era una porteadora pública (common carrier). Para los fines de este caso no resolveremos ahora si cuando se alegan actos particulares de negligencia puede un demandante fundarse en una presunción general de negligencia como la que está envuelta en la doctrina de res ipsa loquitur. La cuestión es, por tanto, si la demandada era tal porteadora que pudiera invocarse contra ella la máxima anterior.
Refiere la demanda que la demandada era una empresa de automóviles, con garage anexo, y que se dedicaba al arren-damiento o alquiler de automóviles para viajes a cuantas personas lo solicitaban, suministrando dicha empresa para el manejo y dirección de dichas máquinas sus empleados, sir-vientes o agentes; y en la contestación se admitió la alega-ción, pero también mostraba la demanda un contrato especial de transporte, y como lo que se afirma en una alega-ción debe considerarse en el sentido más estricto en contra del que la formula, no vemos que se haya hecho ninguna ale-gación de que la demandada era una porteadora pública. La tentativa de la demanda por imputar los actos enpecí-*613fíeos de negligencia milita en contra de tal teoría. Además,. la demanda mostraba qne la demandada tenía un garage y la prueba demostró que el conductor del automóvil, a ins-tancia y solicitud de los pasajeros, no solamente los llevó a San Juan, sino que los paseó de un lado para otro por las calles de elidía ciudad y a petición de los mismos demoró el viaje. •
Creemos que tanto de la demanda como de la prueba apereció que la ocupación de la demandada, como sucede generalmente con los garages, era semejante a la de un em-presario de coches y que el contrato en este caso era la en-trega ordinaria dé una cosa en alquiler (bailment for hire). Bajo estas circunstancias sostienen las autoridades que la responsabilidad a saber, la de un empresario de coches, es tener un cuidado ordinario. Stanley v. Steele, 69 L. R. A. 561, 77 Conn. 688, en cuyo caso se revisan las autoridades; McGregor v. Gill, 108 A. S. R. 919, 114 Tenn. 524; Copeland v. Draper, 34 A. S. R. 315; J. Edward Meyers v. Tri-State Automobile Co., 44 L. R. A. (N. S.) 113, en el cual un garage de automóviles que alquila automóviles se considera igual que una empresa de coches; Tront v. Watkins Livery & Undertaking Co., 130 S. W. 136; Forbes v. Reinman, 51 L. R. A. (N. S.) 1165.
Cuando el porteador es un ferrocarril, tranvía urbano, buque de vapor, diligencia, o persona dedicada al servicio público que se ofrece a recibir a todo el que se presente, se requiere el mayor grado de cuidado y frecuentemente es aplicada la máxima de res ipsa loquitur, por la teoría de que teniendo dichos porteadores el gobierno y conociendo el me-canismo del aparato y el camino, están en condiciones de poder dar cuenta del accidente, y por tanto la ley les impone el deber de tener tal conocimiento, Stokes v. Saltonstall, 13 Petters 181; McGinn v. New Orleans Railroad & Light Co., 13 L. R. A. (N. S.) 601, y notas; Treadwell v. Whittier, 80 Cal. 574, 5 L. R. A. 498; Hegeman v. Western Railroad Corporation, 13 N. Y. 9, 64 A. D. 517; Holbrook v. Utica *614& Schenectady R. R. Co., 12 N. Y. 236, 64 A. D. 502. Y el principio se lia lieclio extensivo a un automóvil que va visi-tando puntos de interés, 35 L. R. A. (N. S.) 658; al dueño de un coche de alquiler, Bonce v. Dubuque Street Ry. Co., 36 A. R. 221 y a una compañía de coches-automóviles, Van Hoefen v. Columbia Taxicab Co., 162 S. W. 694, teniéndose siempre presente la diferencia de si el demandado repre-sentó ser un porteador público; de otro modo la regla que exige al demandante asumir el peso de la prueba permanece intacta.
Otra cuestión a la cual han llamado la atención las auto-ridades, es que los empresarios de coches f garages de auto-móviles no solamente arriendan las máquinas con los con-ductores, sino que también las alquilan sin éstos, y realizan otras varias cosas que demuestran un contrato privado de arrendamiento. Ni de la demanda ni de la prueba apareció que éste fuera un caso en que pudiera aplicarse la máxima res ipsa loquitur.
La prueba en realidad demostró un acto de negligen-cia por parte del chauffeur de la demandada, el cual según toda probabilidad fué la causa eficiente del accidente. La empresa se comprometió a llevar sus pasajeros a San Juan y traerlos a Mayagüez, pero en San Juan los pasajeros no dejaron tranquilo al chauffeur, y desde el sábado por la noche a eso de las 10 hasta el lunes por la madrugada, como a las des, tanto los pasajeros como el chauffeur tuvieron muy poco descanso, de modo que cuando los viajeros salie-ron para Yauco casi todos se encontraban rendidos por el sueño. Los pasajeros sabían que el chauffeur había estado haciendo un esfuerzo continuo y que sus fuerzas se encon-traban un poco agotadas, a pesar de lo cual insistieron, par-ticularmente el finado, en salir por la noche, hallándose el chauffeur en este estado de agotamiento de fuerzas. Si fué negligente el chauffeur, el fenecido fué también culpable de negligencia eontributoria. Creemos, en vista de esta negli-gencia contributoria que la corte tuvo razón al ordenar el *615sobreseimiento del caso (nonsuit) por cualquier fundamento de negligencia que estuviera justificado por los hechos desa-rrollados en el juicio.
Se alegaron otros cuatro señalamientos de error. El pri-mero de éstos consistió en no haber permitido la corte decla-rar al testigo de la demandada, Fernando Cuebas, si había hecho una manifestación distinta ante el juez municipal. Se-gún refieren los autos, el objeto de la pregunta era refres-car la memoria del testigo. La razón que ahora se aduce es que una parte tiene derecho a contradecir su propio tes-tigo de acuerdo con el artículo 156 de la Ley de Evidencia. No se hizo constar debidamente qué objeto tenía la pregunta ai indicar al testigo los detalles de sus manifestaciones ante-riores que se alega son incompatibles. Las declaraciones que se trataron de poner de manifiesto no eran contradic-torias y el objeto de la pregunta fué expresado equivoca-damente; de otro modo era una declaración puramente de referencia e incompetente.
A uno que se alegó era. un perito, se le preguntó si por el conocimiento que tenía como chauffeur, y por haber visto el automóvil, el camino, y todo lo demás, podía explicar cómo había ocurrido el accidente. El testigo no acreditó ser un perito y la pregunta estaba sujeta a ser impugnada por no expresar hechos concretos probados en el juicio en forma hipotética que hiciera procedente la opinión de un perito.
El i ercer señalamiento de error consistió' en no haber per-mitido la corte a un testigo que declarara sobre las mani-festaciones hechas por el chauffeur Camacho respecto a su propia negligencia. Esto tal vez fué un error, pues las admi-siones hechas por un empleado de un demandado son perti-nentes y competentes, y constituyen una excepción a la regia relativa a las declaraciones de referencia (hearsay), aun cuando el empleado esté en la corte dispuesto a declarar. 16 Cyc. 1005; Geylin v. de Villeroi, 2 Houston (Del.) 311; Kelly v. King Yung Benevolent Assn., 2 Cal. App. 460; Phe-*616nix Mut. L. Ins. Co. v. Clark, 58 N. H. 164. Creemos, sin embargo, qne los apelantes no probaron ningún perjuicio.
El artículo 142 del Código de Enjuiciamiento Civil prescribe que
“En cualquier estado de un pleito la corte no tomará en cuenta algún error o defecto en las alegaciones o procedimientos que no afec-ten a lo esencial de los derechos de las partes, y no se revocará o inva-lidará ningún fallo por razón de dicbo error o defecto.”
De acuerdo con un artículo semejante las cortes de California, así como otras cortes, ban declarado que el apelante no solamente tiene el deber de probar que se ba cometido error, sino que ba habido perjuicio. Coonan v. Lowenthal, 129 Cal. 197, 61 Pac. 940; 3 Cyc. 387; Taylor v. Boughner, Jr., et al., 16 W. Va. 332. Al tratar esta cuestión, la Corte Suprema de los Estados Unidos se expresa en los siguientes términos en el caso de Cunningham v. Springer, 204 U. S. 647:
“Estas excepciones demuestran la importancia de una estricta aplicación del principio de que la parte que excepciona debe bacer constar que en el juicio ba tenido lugar un error que le perjudica, para que pueda estar justificada una corte de apelación en modificar el veredicto. ’ ’
La pregunta se le hizo ai testigo hacia la terminación del juicio, después de haber hecho los demandantes varias tenta-tivas distintas para probar la negligencia de la demandada. Atendidas estas circunstancias creemos que los demandantes tenían el deber de mostrar que la declaración propuesta era esencial y pertinente a las cuestiones alegadas en la demanda y no meramente acumulativa de la otra declaración que se pretendió ofrecer. Es muy probable que el chauffeur lamen-tara el hecho de tener que salir de Yauco, abatido como es-taba; pero si los demandantes en aquel estado del juicio trataban de probar algún otro acto de negligencia, debie-ron haber hecho una proposición más específica para con-vencer a la corte inferior y a este tribunal de que la prueba rechazada tenía alguna relación verdadera con el caso.
*617El cuarto señalamiento de error fné la negativa de la corte a hacer una inspección ocular del sitio donde ocurrió el accidente. Esta era una cuestión que pertenecía a la. sana discreción de la corte, y no vemos que se haya abusado de dicha discreción.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: S'res, Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.